DETAILED ACTION
	This action is in response to the applicant’s reply filed on June 15, 2022. Claims 1-5, 6-10, and 12-22 are pending and addressed below. 

Response to Amendment
Claims 1, 4, 8, and 10 have been amended. Claims 5 and 11 are cancelled. Claim 21-22 are newly added. Claims 1-5, 6-10, and 12-22 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed June 15, 2022, with respect to claims 1-5, 6-10, and 12-14 have been fully considered and are persuasive.  The rejections of claims 1-5, 6-10, and 12-14 have been withdrawn. 

Applicant’s arguments, filed June 15, 2022, with respect to the rejection(s) of claim(s) 15-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Upon further searching and consideration of the claims, the rejections have been recast below. The thrust of the rejection is otherwise substantially the same as that of the rejection set forth previously. Accordingly, the present office action is made non-final.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al., US 2018/0066513 (hereinafter Sugiura) in view of Yao, US 2014/0246235 (hereinafter Yao).
Claims 15: Sugiura discloses a method comprising: 
receiving, from a motion sensor in a motion puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including accelerometers, Hall-effect sensors, magnetometers, par [0064]) positioned in a cavity (slot 910, 920) of a subassembly of a drill bit (bit 800) (Fig 9, par [0088]), data indicating movement caused by a force applied to the drill bit during a drilling operation (low-g accelerometers for determination of inclination, total gravity field, radial acceleration, tangential acceleration, and/or low-g vibration sensing and/or gravity tool face, high-g accelerometers for shock sensing; three-axis gyroscopes for rotation speed (angular velocity) computation; Hall-effect sensors to measure relative rotation speed, along with a magnetic markers; and magnetometers for rotation speed (angular velocity) computation, par [0064]); 
receiving, from a strain gauge in a strain puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including strain gauges, par [0064]) positioned in the cavity (910, 920) of the subassembly of the drill bit (800) (Fig 9, par [0088]), data representative of the force applied to the drill bit (800) during the drilling operation (strain gauges to measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]); 
analyzing the data representative of the force (weight on bit or gravity tool face) and the data indicating movement caused by the force applied to the drill bit during the drilling operation to determine a value of one or more drilling parameters (sensors within drilling dynamics data recorder 100, 200 may be used to determine bit dynamics and the operating condition of the bit, par [0087], during drilling process, the sensors in sensor package 110 may measure drilling dynamics data, par [0092], condition monitoring, par [0094]).
Sugiura is silent as to modifying the one or more drilling parameters of the drilling operation based on the determined value of the one or more drilling parameters.
Yao discloses a drill bit rotated to drill a wellbore.  In operation,  the drill bit is rotated and the sensors (447a, 447b, 449a, 449b), monitor strain changes in the sensing element which can be correlated to weight on bit (WOB) and torque on bit (TOB). Processors (170 and/or 190) determine the weight and torque from the sensor signals. An operator or a processor may alter a drilling parameter in response to the determined weight and torque on the bit or take another action relating to the drilling of a wellbore (par [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Sugiura to further include modifying of or more drilling parameters based on the determine values of said one or more drilling parameters as disclosed by Yao, as this modification would provide greater control over the drilling operation and real-time adjustments of drilling operations (Yao, par [0024]) to aid in maintaining the equipment’s health during drilling operations (Sugiura, [0092]-[0094]).
Claim 16: Sugiura, as modified by Yao, discloses analyzing the data comprises calculating a weight on the drill bit based on the data representative of the force (weight on bit or gravity tool face, par [0064]) and the data indicating movement caused by the force applied to the drilling bit during the drilling operation (during the dynamic drilling dynamics recording, par [0064]), and wherein modifying the one or more drilling parameters comprises modifying the weight on the drill bit (operator or a processor may alter a drilling parameter in response to the determined weight and torque on the bit or take another action relating to the drilling of a wellbore, par [0024]).
Claim 19: Sugiura, as modified by Yao, discloses the force comprises at least one of a compression force and a tensile force (Sugiura, strain gauges measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]).
Claim 20: Sugiura, as modified by Yao, discloses the motion sensor comprises at least one of a gyroscope, an accelerometer, and a magnetometer (Sugiura, dynamics data recorder 100, 200 includes low-g accelerometers for determination of inclination, total gravity field, radial acceleration, tangential acceleration, and/or low-g vibration sensing and/or gravity tool face, high-g accelerometers for shock sensing, three-axis gyroscopes for rotation speed (angular velocity) computation, Hall-effect sensors to measure relative rotation speed, along with a magnetic markers, and magnetometers for rotation speed (angular velocity) computation, par [0064]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-4, 6-10, 12-14, and 17-18 contain allowable subject matter over the closest prior art “herein Sugiura et al., US 2018/0066513 (hereinafter Sugiura)”, for the following reasons:

Sugiura discloses a downhole drilling system including a drill string with drill pipe and bottom hole assembly with an earth-boring drill bit including, a bit body and a shank. The drill bit including 
a motion puck positioned in a cavity of the shank, the motion puck including a motion sensor to detect movement indicating a force applied to the earth-boring drill bit during a drilling operation,
a strain puck positioned in the cavity of the shank, the strain puck including a strain gauge to measure the force applied to the earth- boring drill bit during the drilling operation; 
a plurality of blades disposed on exterior portions of the bit body each having respective cutting elements disposed thereon; and 
the motion puck and the strain puck in communication with processor through a sensor communication bus.
Sugiura does not disclose the processor is to execute programmable code to cause the processor to synchronize the motion sensor and the strain gauge or the motion puck is in contact with the strain puck through a face of the motion puck being in contact with a face of the strain puck.
Sugiura fails to suggest alone, or in combination, the limitations of “wherein the processor is to execute programmable code to cause the processor to synchronize the motion sensor and the strain gauge” as recited in claims 1 and 8 or the limitations of “the motion puck is in contact with the strain puck through a face of the motion puck being in contact with a face of the strain puck” as recited in claim 17.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of claims 1-4, 6-10, and 12-14, 17-18 and 21-22 as claimed.

Claims 1-4, 6-10, 12-14, and 21-22 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 15-16 and 19-20 are rejected. Claims 17-18 are objected to. Claims 1-4, 6-10, and 12-14 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676